Exhibit 10.1

 

TRAVELCENTERS OF AMERICA LLC
MANAGEMENT INCENTIVE PLAN

 

I.                                        Purpose of the Plan

 

The purpose of the TravelCenters of America LLC Management Incentive Plan (the
“Plan”) is to encourage the executive officers of TravelCenters of America LLC
(the “Company”) to continue their efforts for the Company by providing
opportunities for them to earn cash bonuses and share-based awards (shares
issued with respect to any share-based award hereunder shall be issued pursuant
to the TravelCenters of America LLC 2016 Equity Compensation Plan or a successor
plan) which constitute “qualified performance-based compensation” under
Section 162(m) of the Internal Revenue Code of 1986, as amended (together with
the regulations issued thereunder, “Section 162(m)”).

 

II.                                   Administration

 

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company. All members of the
Committee shall qualify at all relevant times as “outside directors” (as that
term is defined in Section 162(m)). Without limitation, the Committee shall have
the sole power and authority, consistent with the express terms of the Plan and
the requirements of the qualified performance-based compensation exemption from
the application of Section 162(m):

 

(a)                                 to select, subject to the eligibility
requirements of Section IV, those employees of the Company or a subsidiary who
shall receive awards under the Plan (“Participants”);

 

(b)                                 to determine all of the terms and conditions
of awards (which need not be identical for each Participant or any award);

 

(c)                                  to make adjustments to the terms and
conditions applicable to awards in accordance with Section VII;

 

(d)                                 to determine final award amounts to be paid
to Participants (including the ability to exercise the discretion to reduce (but
not increase) the amount of the award otherwise payable to a Participant);

 

(e)                                  to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable;

 

(f)                                   to construe and interpret the terms and
provisions of the Plan and any award in its sole discretion; and

 

(g)                                  to make all other determinations deemed
necessary or advisable for the administration of the Plan.

 

--------------------------------------------------------------------------------


 

All decisions made by the Committee pursuant to the provisions of the Plan shall
be final, conclusive and binding on all persons, including the Company and the
Participants. No member of the Committee, nor any officer or employee of the
Company or a subsidiary acting on behalf of the Committee, shall be personally
liable for any action, determination for consistency or interpretation taken or
made in good faith with respect to the Plan, and all members of the Committee
and each and any officer or employee of the Company or a subsidiary acting on
their behalf shall, to the extent permitted by law, be fully indemnified by the
Company in respect of any such action, determination or interpretation.

 

III.                             Term

 

The Plan was adopted by the Board on November 30, 2016 (the “Effective Date”),
subject to approval by the Company’s shareholders at the 2017 Annual Meeting of
Shareholders. Subject to obtaining such approval, the Plan shall remain in
effect until terminated by the Board or the Committee.

 

IV.                              Eligibility and Participation

 

Eligibility to participate in the Plan shall be limited to individuals who are
executive officers of the Company on the date the Committee determines the
Participants in the Plan for the applicable Plan year. Participants in the Plan
shall be selected by the Committee from those executive officers eligible to
participate in the Plan.

 

V.                                   Performance Period; Maximum Plan Funding
Amount

 

Unless otherwise determined by the Committee, the performance period under the
Plan shall be the twelve month period commencing on October 1 of each year and
ending on September 30 of the following year. For each such twelve month period
(whether or not the Committee uses such twelve month period or a different
performance period or periods), the maximum amount payable with respect to
awards under the Plan shall be 5% of the Company’s EBITDAR, if any, for such
twelve month period (the “Plan Pool”). For purposes of applying the foregoing
limit, amounts payable with respect to a performance period shall be counted
toward the limit applicable to the twelve month period (October 1 to
September 30) in which the performance period ends. For purposes of the Plan,
EBITDAR is defined as on Appendix A hereto, and each element of EBITDAR shall be
determined in accordance with generally accepted accounting principles (and
shall be subject to adjustment pursuant to Section VII).

 

VI.                              Determination of Participants and Awards for a
Performance Period; Contemplated Procedures

 

(a)                                 Not later than the 90th day of each
performance period, or if shorter, prior to the time that 25% of the applicable
performance period has elapsed (such 90 day or shorter period, the “Window
Period”), the Committee shall establish in writing (i) the identity of each of
the executive officers who will be Participants in the Plan for such performance
period and (ii) the percentage of the aggregate Plan Pool which each Participant
is eligible to earn for such performance period (referred to

 

2

--------------------------------------------------------------------------------


 

herein as the Participant’s “Maximum Bonus Allocation”). In no event shall the
aggregate Maximum Bonus Allocations to Participants for a performance period
exceed 100% of the Plan Pool.

 

(b)                                 Notwithstanding anything in the Plan to the
contrary, no Participant shall receive an award under the Plan for any one
performance period in excess of fifty percent (50%) of the Plan Pool. Neither
the termination of a Participant’s employment prior to the payment of awards
with respect to such performance period, the failure of a Participant to earn or
be awarded some or all of his or her bonus hereunder (such as in the case of an
exercise of the Committee’s authority to reduce the amount of a bonus otherwise
payable hereunder) nor any other event shall result in an increase in any other
Participant’s Maximum Bonus Allocation for a performance period.

 

(c)                                  As soon as practicable following the end of
the applicable performance period, the Committee shall (i) certify in writing
the amount of the Company’s EBITDAR for the performance period (if any),
(ii) calculate the amount of the Plan Pool based on such EBITDAR results and
(iii) calculate each Participants’ Maximum Bonus Allocation for the performance
period. Following such certification and calculation, the Committee shall
determine the Participants’ annual cash bonus and annual share awards for the
completed performance period. The value of the annual cash bonus and annual
share awards for the completed performance period may not exceed the
Participant’s Maximum Bonus Allocation and may be reduced to a value less than
the Participant’s Maximum Bonus Allocation if the Committee determines in its
sole discretion to reduce the amount payable (which determination need not be
uniform as between Participants). For purposes of determining whether the value
of the annual award exceeds the Participant’s Maximum Bonus Allocation for the
performance period, bonus awards shall be measured at their cash value and share
awards, whether restricted or not, shall be valued at the closing price of the
Company’s common shares on the last trading day prior to the date upon which the
Committee makes its final bonus determination.

 

3

--------------------------------------------------------------------------------


 

VII.                         Equitable Adjustment

 

Solely to the extent consistent with the requirements of the qualified
performance-based compensation exemption from the application of Section 162(m),
the Committee shall have the authority to make equitable adjustments to the
performance measure hereunder in recognition of unusual or nonrecurring events
affecting the Company or any subsidiary or affiliate or the financial statements
of the Company or any subsidiary or affiliate, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles.

 

VIII.                    Payment of Awards

 

Cash awards for a performance period will, to the extent earned and established
by the Committee under Section VI be paid (subject to applicable withholding) as
soon as practicable following the Committee’s determination of awards for that
performance period, and in no event later than March 15th of the year
immediately following the performance period. Portions of awards payable in
shares shall be paid in the form of restricted or unrestricted of the Company’s
common shares, which may be subject to service based vesting conditions which
extend beyond the applicable performance period.

 

IX.                              Code Section 409A

 

The intent of the Company is that payments and benefits under the Plan be exempt
from the requirements of Section 409A of the Internal Revenue Code and the Plan
shall be interpreted and administered in accordance with such intention.

 

X.                                   Other Provisions

 

(a)                                 Except as the Committee may otherwise
determine in its sole discretion (subject in all cases to compliance with the
performance-based compensation exemption to Section 162(m)), termination of
employment of a Participant for any reason prior to the payment of the award for
a performance period shall result in such Participant ceasing to be eligible for
an award under the Plan for such performance period.

 

(b)                                 The rights and interests of a participant
under the Plan shall not be assigned, encumbered or transferred. No employee or
other person shall have any claim or right to be granted an award under the
Plan. Neither the Plan, nor any action taken thereunder, shall be construed as
giving a Participant or other person any right to be retained in the employ of
the Company or a subsidiary.

 

(c)                                  The Company shall have the right to deduct
from all payments made under the Plan any taxes required by law to be withheld
with respect to such payment.

 

(d)                                 All questions pertaining to the validity,
construction and administration of the Plan and any award hereunder shall be
determined in conformity with the laws of the state in which the Company is
organized.

 

4

--------------------------------------------------------------------------------


 

(e)                                  The Board, in its sole discretion, may
modify or amend any or all of the Plan at any time and, without notice, may
suspend or terminate the Plan entirely.

 

(f)                                   All obligations of the Company under the
Plan with respect to awards granted hereunder shall be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business or assets of the Company.

 

(g)                                  Awards granted under the Plan shall be
subject to any “claw-back” or recoupment policy of the Company in effect from
time to time.

 

(h)                                 This Plan shall be unfunded and the Company
shall not be required to establish any segregation of assets to assure payment
of any awards made hereunder.

 

(i)                                     All amounts paid or payable under this
Plan shall be subject to the Plan being approved by the Company’s shareholders
in accordance with the requirements of Section 162(m); provided that awards may
be made hereunder in advance of, and subject to, such approval.

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

 

For purposes of the Plan, the Company’s EBITDAR shall mean the Company’s
earnings excluding interest expense, income tax provision or benefit,
depreciation and amortization expenses (including gain or loss on sales of fixed
assets), real estate rent expense, gain or loss on extinguishment of debt,
results of discontinued operations, unusual or infrequently occurring items,
executive compensation under this Plan and litigation settlements. Each element
of EBITDAR listed in the previous sentence shall be calculated in accordance
with GAAP.

 

6

--------------------------------------------------------------------------------

 